PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/104,787
Filing Date: 17 Aug 2018
Appellant(s): Zimnicki et al.



__________________
[Arthur A. Gasey]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
















On page 12, Appellant argues that the rejections of claims 1 and 16 under 35 U.S.C. 112(a) are in error, because disclosure of the term “hi-power,” supports the recitation of “an output of at least 50 watts r.m.s.”
Examiner reply:
	The amended Claims 1 and 16 are rejected under U.S.C. 112, first paragraph because the disclosure as originally filed, does not provide a support for the claimed feature “an output of at least 50 watts r.m.s.” which is added to the claims 1 and 16. 
The appellant argues that the specification as originally filed discloses the term “high power” in the specification [pages 9 and 19].  However, there is no support the recitation of “an output of at least 50 watts r.m.s.” in the specification.
The term “high power” is a relative term. The term “high power” does not provide a support for the claimed limitation “an output of at least 50 watts r.m.s”. Therefore, the specification does not support the amended claim language “hi- power non portable audio amplifier having an output of at least 50 watts r.m.s.” 
The appellant also argues that people of skill understand the term “high power” amplifiers to mean about 50 watts r.m.s. or more in the context of audio amplifiers.
However, well-known Texas Instruments (TI) for example shows (see below) high power amplifier can be 35 Watts. Therefore, high power amplifier is not inherent to mean about 50 watts r.m.s. or more. 
Claims 2-15 are also rejected under 35 U.S.C. 112(a), because they inherit the deficiency of the claim(s) they respectively depend upon.

    PNG
    media_image2.png
    1043
    989
    media_image2.png
    Greyscale

On page 15, Appellant argues that the rejections of claim 13, under 35 U.S.C. 112(b) is in error because the recited claim language captures clear and unambiguous scope.
Examiner reply:
Examiner respectfully disagrees. Claim 13 depends upon claim 8 which has all the limitation of the independent claim 1. Since claims 1 or 8 do not introduce the limitation “a 
On page 17, Appellant argues that the rejections of Claims 1-6, 8-11 and 14-16, under §103 should be withdrawn, because Litovsky et al., Mondal, and Vice fail to teach the present invention.
the cited combination does not teach an “Only Power Source”
Examiner reply:
Claims 1 and 16 recite “a battery pack connected directly and providing an only power source to the non-portable hi-power audio amplifier”. However, from the application in the figures (see annotated figs. 9C-9D below) the appellantinvention does not require only the battery pack to power the audio amplifier as presently claimed.  But also requires as shown in figures 9C-9D, an AC source [116] and AC/DC converters [116] in addition to the battery pack [112/112a] to power the audio amplifier. 
Similarly, Litovsky clearly discloses (see annotated fig. 14 below), AC mains, AC-DC converter [1403], DC-DC converter in addition to the battery pack [1404] to power the audio amplifiers [1406A and 1406B].  
                                                                                                                                                                                                                                                                                  
    PNG
    media_image3.png
    530
    818
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    818
    687
    media_image4.png
    Greyscale

On page 17, Appellant argues that the cited combination does not teach “Instantaneously Meeting Peak Power Demands From A Load” That is, Litovsky fails to teach, an in fact teaches away from “instantaneously meeting peak power demands from a load” as required by claim 1. Litovsky simply does not respond directly and instantaneously to the load, but rather operates through a response to a programmed value in a microprocessor.
Examiner reply:
Litovsky discloses instantaneously meeting peak power demands from a load. In paragraphs [0084] Litovsky teaches “When the power supply 1402 had an input current limit set to approximately 0.8 A and a nominal output voltage set to 12 V (for a maximum input power of 9.6 W), the power supply 1402 and capacitive element 1404 together provided a peak power of 25 W to the amplifiers 1406A and 1406B with the output voltage staying above the minimum operating voltage for all music tested.”, and from paragraph [084] it is apparent that when a load (the amplifier) demands peak power from the power supply which is the maximum power level that the speaker is capable of utilizing and the controller instantaneously (i.e., immediately, suddenly, or abruptly) triggers meeting the peak power demand.
On page 20, Appellant argues that Examiner tangentially references the abandoned application Graham US20060244314A1 “Hybrid power supply assembly utilizing an ultra-capacitor array” as evidentiary of the equivalence between batteries and ultra- capacitors. In fact, such teachings, even if they came from analogous prior art (which they do not), teach away from the elements of the present claimed invention and do not suggest or teach the interchangeability of batteries and capacitors for the audio amplifier field of the present invention.
Examiner reply:
Litovsky discloses a circuit for providing power from a power supply [an array of ultra-capacitors, 1404, fig. 14] and as evident by Graham [US 2006/0244314] Examiner noted that the array of ultra-capacitors are a pack of energy storage similar to a battery pack. 
The evidential reference Graham does not teach away from Appellant's claimed invention. Graham discloses an array of ultra-capacitors used as energy storage. "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant." Ricoh Co., Ltd. v. Quanta Computer, Inc., 550 F.3d 1325, 1332 (Fed. Cir. 2008). The mere disclosure of more than one alternative' does not amount to teaching away from one of the alternatives where the reference does not 'criticize, discredit, or otherwise discourage the solution claimed."' SightSound Techs., LLC v. Apple Inc., 809 F.3d 1307, 1320 (Fed. Cir. 2015) (quoting In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)).
On page 21, Appellant argues that Mondal reference does not help the Litovsky arrive at the claimed combination. Mondal deals with UPS (Uninterruptible Power Supply) devices. In other words, while Mondal mentions batteries, such batteries (as one would understand) would be used with AC or mains derived power becomes unavailable. Mondal proposes an “either-or” source of power, i.e., AC or batteries. That is, Mondal is directed to batteries as an only source of power when AC power becomes available. Such an approach is the opposite of the approach required by the claims of the present invention. Thus, Litovsky and Graham, whether by themselves or in combination with Mondal, would not arrive at the combination of elements in the claimed invention. 
Examiner reply:
Litovsky does not explicitly disclose the battery pack made up of a plurality of batteries. 
However, Mondal [US 2015/0188362] discloses wherein an energy storage device such as, battery or an ultra-capacitor [abstract]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have provided a battery pack in place of the ultra-capacitor [1404, fig. 14 of Litovsky], because such an obvious modification would have been the mere substitution of known art recognized alternative energy storage routinely chosen as necessary by those of ordinary skill in the art as suggested by the exemplary teaching of Mondal.
 Examiner, relied on the combination the teaching of Litovsky with the teaching of Mondal to reach to the claimed invention as explained above. In response to applicant's argument that “Mondal is directed to batteries as an only source of power when AC power becomes available. Such an approach is the opposite of the approach required by the claims of the present invention”, (i) one cannot show non obviousness by attacking references individually where the rejections are based on combinations of references. See In re
Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231
USPQ 375 (Fed. Cir. 1986), (ii) the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.
Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, argument is deemed non-persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        
Conferees:
Lincoln Donovan
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842                                                                                                                                                                                                        
Daniel Wu

/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        








Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.